739 N.W.2d 159 (2007)
Mark D. SCHMITT, Respondent,
v.
INNOVATIVE LAWN SYSTEMS, INC., Respondent, and
American Interstate Insurance Co., Respondent, and
West Bend Mutual Insurance Co., Relator, and
MN. Dept. of Labor & Industry, Voc. Rehab. Unit, MN. Dept. of Human Services, St. Paul Radiology, Regions Hospital, Intervenors, and
Special Compensation Fund.
No. A07-1212.
Supreme Court of Minnesota.
September 26, 2007.
Matthew P. Bandt, Jardine, Logan & O'Brien, PLLP, Lake Elmo, MN, for relator West Bend Mutual Insurance Co.
John H. Guthmann, Trisha A. Vicario, Hansen, Dordell, Bradt, Odlaug & Bradt, PLLP, St. Paul, MN, for respondent Innovative Lawn Systems.
Jay T. Hartman, Tracy M. Borash, Heacox, Hartman, Koshmrl, Cosgriff & Johnson, PA, St. Paul, MN, for respondent American Interstate Ins. Co.
Thaddeus V. Jude, St. Paul, MN, Rory H. Foley, Assistant Attorney General, St. Paul, MN, for Special Compensation Fund.
*160 Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed May 24, 2007, be, and the same is, affirmed without opinion. See Hoff v. Kempton, 317 N.W.2d 361, 366 (Minn.1982) (explaining that [s]ummary affirmances have no precedential value because they do not commit the court to any particular point of view, doing no more than establishing the law of the case).
BY THE COURT:
/s/Helen M. Meyer
Associate Justice